CUNNINGHAM, J.,
dissenting: I respectfully dissent.
First, I agree with the trial court that Appellant opened the door for the introduction of the evidence concerning the anonymous tip. Selective prosecution can be a very effective defense claim. Appellant’s attorney cross-examined Detective Wesley vigorously as to why Appellant was charged with trafficking, and yet Sharp and other unknown visitors to the room were not. The truthful answer was that there had been an anonymous tip as to Appellant. In effect, that is the question Appellant asked and that is the answer Appellant got. I see no error.
Without conceding error, I cannot imagine a case where the alleged error was more harmless. Let’s briefly review the evidence — other than the anonymous tip— that the jury heard.
The jury learned there were two outstanding arrest warrants against Appellant. The jury also learned that the officers proceeded to the Pinehurst Lodge where Appellant was staying. (Law enforcement only knew this because of the tip.) There, the officers did not attempt to arrest Appellant on the warrants. Instead, they set up a surveillance of his room from a neighboring room. The reason for setting up the surveillance had to be obvious to the jury. Appellant was suspected of dealing in drugs.
After about an hour, Appellant arrived in a car and went into the room carrying a blue duffel bag. No attempt to arrest him on the warrants was made. After several hours of people coming and going, the officers finally decided to go see for themselves what all the fuss was about. When Appellant opened the door, the officers saw what all the fuss was about. There, in plain view, was the duffel bag Appellant had been seen carrying into the room earlier. Now; however, it was open and the officers could see large pill bottles and plastic baggies containing pills. Also discovered in the room was over $1,200 in cash, a crack pipe, white powder residue, digital scales, a knife with white powder residue, and a box of plastic sandwich baggies.
Who needs the anonymous tip to convict Appellant of first-degree trafficking in a controlled substance? In fact, all the evidence simply affirms that the tip was truthful.
It is mystifying to me as to how the majority does not think the admission of the evidence of the existing warrants was not error, yet reverses on the introduction of the anonymous tip. Says the majority: “Here, the arrest warrant evidence was relevant to the context of the investigation — -why the police were observing Kerr’s guest room — and how the crime came to be discovered.”
*270With all due respect, this is simply not true. The police went to this motel and to this room because of the anonymous tip, not the arrest warrants. The police did not observe Appellant’s room for hours after he arrived because of the arrest warrants. The arrest warrants would have simply caused the officers to arrest him on first sighting. The hours of surveillance came about because of the anonymous tip. The arrest warrants had nothing to do with it. I take strong exception to the following language in the majority’s opinion.
Knowledge of the arrest warrants was necessary for the jury to understand why the police set up the extensive surveillance and then arrested Kerr with only highly circumstantial proof of criminal activity. Without knowing of the arrest warrants, the jury would have been left to wonder about the .legitimacy of the officers’ actions in placing Kerr on the floor and arresting him with such scant evidence of wrongdoing.
(Emphasis added.)
I am amazed at this declaration. The “highly circumstantial proof of criminal activity” and “scant evidence of wrongdoing” was enough for the jury to be convinced of Appellant’s guilt beyond a reasonable doubt and convict him and send him to prison. Apparently, from the majority’s opinion, Appellant does not even argue insufficient evidence on appeal.
As previously stated, knowledge of the arrest warrants had nothing to do with the jury understanding why the police set up the surveillance. It was the anonymous tip. The anonymous tip explained a lot of things — why the officers went to the Pine-hurst Lodge; why they set up the surveillance; why they did not arrest Appellant on first sighting; and why they arrested and prosecuted only Appellant and not others.
Surely, any error was harmless. Therefore, I respectfully dissent and would affirm the conviction.
SCOTT, J., joins.